In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-18-00318-CV
     ___________________________

  IN THE INTEREST OF N.J., A CHILD



  On Appeal from the 323rd District Court
          Tarrant County, Texas
      Trial Court No. 323-106292-17


 Before Pittman, Birdwell, and Womack, JJ.
 Memorandum Opinion by Justice Womack
                           MEMORANDUM OPINION

      Appellant A.L.S.-V. (Mother) appeals the trial court’s order terminating her

parental rights to her daughter N.J. Based upon the evidence submitted at a bench

trial, the trial court found by clear and convincing evidence that Mother’s actions

satisfied the grounds listed in Texas Family Code sections 161.001(b)(1)(D), (E), (M),

and (O) as alleged in the petition for termination and that termination of Mother’s

parental rights was in N.J.’s best interest.             See Tex. Fam. Code Ann.

§ 161.001(b)(1)(D), (E), (M), (O), (b)(2). See generally In re A.B., 437 S.W.3d 498, 503

(Tex. 2014) (recognizing appellate court need not detail the evidence if affirming

termination judgment).

      Mother’s court-appointed appellate counsel has filed a motion to withdraw as

counsel and a brief in support of that motion. In the motion, counsel avers that he

has conducted a professional evaluation of the record and, after a thorough review of

the applicable law, has reached the conclusion that there are no arguable grounds to

be advanced to support an appeal of this cause and that the appeal is frivolous.

Mother was given the opportunity to file a pro se response to the Anders brief but did

not do so. The State filed a letter stating that it would not be responding to the

Anders brief unless this court holds that there are arguable grounds for relief.

      Counsel’s brief and motion meet the requirements of Anders v. California by

presenting a professional evaluation of the record demonstrating why there are no

reversible grounds on appeal and referencing any grounds that might arguably support
                                            2
the appeal. See 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967); see also In re K.M.,

98 S.W.3d 774, 776–77 (Tex. App.—Fort Worth 2003, no pet.) (holding Anders

procedures apply in parental-rights termination cases), disp. on merits, No. 02-01-00349-

CV, 2003 WL 2006583, at *3 (Tex. App—Fort Worth May 1, 2003, no pet.) (mem.

op.).

        In reviewing an Anders brief, this court is not required to review the merits of

each claim raised in the brief or in a pro se response. See Bledsoe v. State, 178 S.W.3d
824, 827 (Tex. Crim. App. 2005). Rather, this court’s duty is to determine whether

there are any arguable grounds for reversal and, if there are, to remand the case to the

trial court so that new counsel may be appointed to brief the issues. Id. Thus, we

conduct an independent evaluation of the record to determine whether counsel is

correct in determining that the appeal is frivolous. See Stafford v. State, 813 S.W.2d 503,

511 (Tex. Crim. App. 1991); K.M., 2003 WL 2006583, at *2.

        We have carefully reviewed the appellate record and appellate counsel’s brief.

We agree with appellate counsel that the appeal is wholly frivolous and without merit.

We find nothing in the record that might arguably support Mother’s appeal. See

Bledsoe, 178 S.W.3d at 826–27; In re D.D., 279 S.W.3d 849, 850 (Tex. App.—Dallas

2009, pet. denied).    Therefore, we affirm the trial court’s judgment terminating

Mother’s parental rights to N.J.

        But we deny the motion to withdraw filed by Mother’s counsel in light of In re

P.M. because the motion does not show “good cause” other than counsel’s
                                            3
determination that an appeal would be frivolous. See 520 S.W.3d 24, 27 (Tex. 2016)

(“[A]n Anders motion to withdraw brought in the court of appeals, in the absence of

additional grounds for withdrawal, may be premature.”); see also In re C.J., 501 S.W.3d
254, 255 (Tex. App.—Fort Worth 2016, pet. denied) (denying a motion for

withdrawal in light of P.M. where it did not show “good cause” other than counsels’

determination that an appeal would be frivolous); In re A.M., 495 S.W.3d 573, 582 &

n.2 (Tex. App.—Houston [1st Dist.] 2016, pet. denied) (noting that since P.M. was

handed down, “most courts of appeals affirming parental termination orders after

receiving Anders briefs have denied the attorney’s motion to withdraw”).           The

supreme court has held that in cases such as this, “appointed counsel’s obligations [in

the supreme court] can be satisfied by filing a petition for review that satisfies the

standards for an Anders brief.” P.M., 520 S.W.3d at 27–28. Accordingly, we deny the

motion to withdraw filed by Mother’s counsel in light of P.M. See id.




                                                     /s/ Dana Womack
                                                     Dana Womack
                                                     Justice

Delivered: February 14, 2019




                                          4